Motion for a new trial upon a ease containing exceptions, ordered to be heard at the Appellate Division in the first instance upon a nonsuit granted after a trial held at the Monroe County Court on May 28, 1931.
Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the nonsuit, with costs. All concur, except Taylor and Thompson, JJ., who dissent and vote to sustain the exceptions and to grant a new trial, in a memorandum by Taylor, J. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.